Appellant, previous to the year 1929, was a shareholder in the Great Oak Building  Loan Association and also in the Penny Saved Building  Loan Association, both corporations having their principal office in the City of Philadelphia. On April 21, 1930, these two associations were merged under the name of the Great Oak Building  Loan Association. Appellant did not vote in favor of the merger, and later, on October 18, 1930, gave notice of his desire to withdraw on April 1, 1931, the shares standing in his name in both of the merged associations. Payment not having been made, suit was brought to recover the amount claimed to be due. The affidavit of defense asserted that plaintiff's claim "has never become due and payable and has never been reached," and further averred that the secretary of banking had instructed appellant to pay no further "withdrawals or maturities," and that there were no funds in the treasury sufficient in law to pay any part of appellant's claim. Plaintiff entered a rule for judgment for want of a sufficient affidavit of defense, which the lower court discharged, holding that such a clear case was not disclosed as to justify summary judgment, and further, that "the right of plaintiff to recover as a non-assenting stockholder is very doubtful, to say the least."
An examination of the record fails to show abuse of discretion on the part of the hearing judge.
Judgment affirmed. *Page 415